                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 1 of 39



                                                                                           1    ILG Legal Office, P.C.
                                                                                                Stephen Noel Ilg (SBN 275599)
                                                                                           2    George Lin (SBN 287873)
                                                                                                156 South Spruce Ave, Unit 206A
                                                                                           3    South San Francisco, CA 94080
                                                                                           4    Tel: (415)580-2574
                                                                                                Fax: (415)735-3454
                                                                                           5    Email: silg@ilglegal.com
                                                                                                Email: glin@ilglegal.com
                                                                                           6
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                Attorneys for Plaintiff Meher Patel
                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8
                                                                                                                             UNITED STATES DISTRICT COURT
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                                           EASTERN DISTRICT OF CALIFORNIA
                                                                                          10
ILG Legal Office, P.C.




                                                                                          11
                                                                                                  Meher Patel, on behalf of herself, all            Case No. 1:19-CV-01478-LJO-SAB
                                                                                          12      others similarly situated, and the general
                                                                                                  public,                                           THIRD AMENDED COMPLAINT
                                                                                          13
                                                                                                                         Plaintiffs,                CLASS ACTION
                                                                                          14
                                                                                                                 vs.
                                                                                                                                                    1. FAILURE TO COMPENSATE FOR
                                                                                          15                                                           ALL HOURS WORKED (Lab. Code
                                                                                                  LogistiCare Solutions, LLC, a Delaware               §§ 200-204, 216, 223, 225.5, 500, 510,
                                                                                          16      Limited Liability Corporation; Ride Plus,            558, 1197, 1194, 1198; IWC Wage
                                                                                                  LLC, a Delaware Limited Liability                    Orders);
                                                                                          17                                                        2. FAILURE TO PAY OVERTIME
                                                                                                  Corporation, doing business as Provado
                                                                                                  Mobile Health; and DOES 1 through 100,               WAGES (Lab. Code §§ 200-204, 210,
                                                                                          18                                                           216, 223, 225.5, 500, 510, 558, 1194,
                                                                                                  inclusive,                                           1198; IWC Wage Orders);
                                                                                          19                                                        3. FAILURE TO PAY MINIMUM
                                                                                                                         Defendants.                   WAGE (Lab. Code §§ 223, 1194 et
                                                                                          20                                                           seq.);
                                                                                                                                                    4. FAILURE TO PROVIDE MEAL
                                                                                          21                                                           AND REST PERIODS (Lab. Code §§
                                                                                                                                                       226.7, 512; IWC Wage Orders);
                                                                                          22                                                        5. FAILURE TO REIMBURSE
                                                                                                                                                       BUSINESS EXPENSES (Lab. Code §
                                                                                          23                                                           2802);
                                                                                                                                                    6. UNFAIR BUSINESS PRACTICES
                                                                                          24                                                           (Bus. & Prof. Code §§ 17200 et seq.)
                                                                                                                                                    7. WILLFUL MISCLASSIFICATION
                                                                                          25                                                           OF EMPLOYEES (Lab. Code §
                                                                                                                                                       226.8);
                                                                                          26                                                        8. DECLARATORY RELIEF THAT
                                                                                                                                                       PLAINTIFFS ARE EMPLOYEES
                                                                                          27                                                           AND NOT INDEPENDENT
                                                                                                                                                       CONTRACTORS (Lab. Code § 226.8);
                                                                                          28
                                                                                                                                                 -1-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 2 of 39


                                                                                                                                                     9. UNLAWFUL DEDUCTIONS FROM
                                                                                           1                                                             WAGES AND FAILURE TO
                                                                                                                                                         INDEMNIFY (Lab. Code §§ 221,
                                                                                           2                                                             226.8, 2802);
                                                                                                                                                     10. FAILURE TO PAY FINAL WAGES
                                                                                           3                                                             ON TIME (Lab. Code §§ 201 et seq.);
                                                                                                                                                     11. FAILURE TO MAINTAIN
                                                                                           4                                                             ACCURATE RECORDS (Lab. Code
                                                                                                                                                         §§ 1174, 1174.5);
                                                                                           5                                                         12. FAILURE TO FURNISH WAGE
                                                                                                                                                         AND HOUR STATEMENTS (Lab.
                                                                                           6                                                             Code §§ 226(e), 226.3);
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                                                                     13. MISREPRESENTATION ABOUT
                                                                                           7                                                             EMPLOYMENT OPPORTUNITY
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                                                         (Lab. Code §§ 970, 972);
                                                                                           8                                                         14. FAILURE TO PROVIDE SICK
                                                                                                                                                         LEAVE (Lab. Code § 246, 247.5);
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                                                         15. FRAUD AND DECEIT (Civ. Code §§
                                                                                                                                                         1571-1574, 1709-1710);
                                                                                          10                                                         16. BREACH OF CONTRACT (Civil
                                                                                                                                                          Code);
ILG Legal Office, P.C.




                                                                                          11                                                         17. BREACH OF THE IMPLIED
                                                                                                                                                         COVENANT OF GOOD FAITH AND
                                                                                          12                                                             FAIR DEALING; and
                                                                                                                                                     18. PRIVATE ATTORNEY GENERAL
                                                                                          13                                                             ACT (Lab. Code §§ 2698 et seq.);
                                                                                          14
                                                                                                                                                     JURY TRIAL DEMANDED
                                                                                          15
                                                                                          16
                                                                                                       This Amended Complaint is brought by Plaintiff Meher Patel (“Plaintiff” and/or “Mr.
                                                                                          17
                                                                                                Patel”), on behalf of herself, all others similarly situated, and the general public, against her
                                                                                          18
                                                                                                former employers, Defendant LogistiCare Solutions, LLC, a Delaware Limited Liability
                                                                                          19
                                                                                                Corporation (“LogistiCare”); Defendant Ride Plus, LLC, doing business as Provado Mobile
                                                                                          20
                                                                                                Health (“Ride Plus” and/or “Provado”); and DOES 1-100, inclusive (“DOE Defendants”)
                                                                                          21
                                                                                                (collectively “Defendants”). Plaintiff hereby demands a jury trial on all causes of action.
                                                                                          22
                                                                                                Plaintiff alleges the following:
                                                                                          23
                                                                                                                                            PLAINTIFF
                                                                                          24
                                                                                                       1.      At all times material herein, Plaintiff Patel was and is a competent adult and
                                                                                          25
                                                                                                resident of the State of California, Tuolumne County. Plaintiff worked for Defendants as a driver
                                                                                          26
                                                                                                with the job title of Transportation Provider. While working for Defendants, Plaintiff’s job duties
                                                                                          27
                                                                                          28
                                                                                                                                                  -2-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 3 of 39



                                                                                           1    included, but were not limited to: driving health plan members to and from their medical

                                                                                           2    appointments.

                                                                                           3
                                                                                           4                                             DEFENDANTS

                                                                                           5           2.       At all times material herein, Defendant Provado was and is a Delaware Limited

                                                                                           6    Liability Corporation, with its corporate headquarters located in Atlanta, Georgia. It is registered
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    to do business in the State of California, including, but not limited to, conducting business within
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    Orange County. Defendant Provado is in the medical transportation business. On information and
                                                                                                belief, Defendant Provado provides non-emergency medical transportation to select health plan
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    members. At all relevant times alleged herein, Plaintiff is informed and believes that Defendant
ILG Legal Office, P.C.




                                                                                          11    Provado is authorized to, and does, conduct business in the State of California in the medical

                                                                                          12    transportation business, including, but not necessarily limited to, Tuolumne County.

                                                                                          13           3.       At all times material herein, Defendant LogistiCare was and is a Delaware Limited

                                                                                          14    Liability Corporation with its corporate headquarters located in Atlanta, Georgia. It is registered

                                                                                          15    to do business in the State of California, including, but not limited to, conducting business within

                                                                                          16    Orange County and Tuolumne County. Defendant LogistiCare is in the non-emergency

                                                                                          17    ambulatory transportation brokerage business. On information and belief, Defendant LogistiCare

                                                                                          18    provides non-emergency medical transportation to select health plan members. At all relevant

                                                                                          19    times alleged herein, Plaintiff is informed and believes that Defendant LogistiCare is authorized

                                                                                          20    to, and does, conduct business in the State of California in the medical transportation business,

                                                                                          21    including, but not necessarily limited to, Tuolumne County.

                                                                                          22
                                                                                          23                                    JURISDICTION AND VENUE

                                                                                          24           4.       This Court is the proper Court, and this action is properly filed in the Superior

                                                                                          25    Court for the State of California, for the County of Tuolumne, because Plaintiff and Class

                                                                                          26    Members performed work for Defendants, and experienced the legal violations that are the subject

                                                                                          27    of this Complaint, in Tuolumne County.

                                                                                          28
                                                                                                                                                 -3-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 4 of 39



                                                                                           1            5.      This Court has jurisdiction over the Plaintiff’s and Class Members’ claims for

                                                                                           2    damages, interest thereon, related penalties, injunctive and other equitable relief, restitution of

                                                                                           3    ill-gotten benefits arising from Defendants’ unlawful, unfair, and/or fraudulent business

                                                                                           4    practices, and attorneys’ fees and costs pursuant to, inter alia., California Business and

                                                                                           5    Professions Code sections 17200-17208, and the statutes cited herein.

                                                                                           6                         EXHAUSTION OF ADMINISTRATIVE REMEDIES
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7            6.      The California Workers’ Compensation Act does not preempt this action because
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    Defendant’s unlawful practices, as alleged herein, are not risks or conditions of employment.
                                                                                                Plaintiff is not required to satisfy any further private, administrative, or judicial prerequisites to
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    the institution of this action, insofar as such prerequisites pertain to any of the remaining causes
ILG Legal Office, P.C.




                                                                                          11    of action in this complaint.

                                                                                          12            7.      Pursuant to California Labor Code section 2699.5, Plaintiff has exhausted all

                                                                                          13    administrative remedies and satisfied all private, administrative and judicial prerequisites to the

                                                                                          14    institution of this action, insofar as such prerequisites pertain to Plaintiff’s cause of action brought

                                                                                          15    pursuant to the Private Attorney General’s Act (“PAGA”), California Labor Code sections 2699

                                                                                          16    et seq. Plaintiff has complied with the procedures for bringing suit specified in California Labor

                                                                                          17    Code section 2699.3. Plaintiff has given written notice, by certified mail, to the Labor and

                                                                                          18    Workforce Development Agency (“LWDA”) and to Defendants of the specific provisions of the

                                                                                          19    California Labor Code alleged to have been violated, including the facts and theories to support

                                                                                          20    those violations. More than 65 days have passed, and no response has been received from the

                                                                                          21    LWDA. Accordingly, Plaintiff has satisfied all prerequisites to pursing PAGA claims.

                                                                                          22            8.      Plaintiff has satisfied all private, administrative and judicial prerequisites to the

                                                                                          23    institution of this action.

                                                                                          24            FACTS REGARDING PLAINTIFF’S INDIVIDUAL CAUSES OF ACTION

                                                                                          25            9.      Plaintiff began her employment with Defendants in February of 2018. At all times

                                                                                          26    during her employment with Defendants, Plaintiff was performing her job duties satisfactorily

                                                                                          27    and received positive performance reviews.

                                                                                          28
                                                                                                                                                     -4-
                                                                                                                               Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                       Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 5 of 39



                                                                                           1           10.     Upon hiring Plaintiff, Defendants misclassified her and treated Plaintiff as an

                                                                                           2    independent contractor, in order to avoid the taxes, insurance and other costs that accompany

                                                                                           3    employee status.

                                                                                           4           11.     Plaintiff sometimes worked at least 40 hours per week. She was never paid for

                                                                                           5    overtime when she would work in excess of 40 hours per week.

                                                                                           6           12.     Plaintiff performed duties and responsibilities as a non-exempt employee. For
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    example, Plaintiff was required to have a cell phone and be available at all hours of the day.
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    Furthermore, Defendants controlled Plaintiff’s schedule, where she picked up and dropped off
                                                                                                patients, paperwork, contact and communication with dispatch, and the collection of charges from
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    customers. Defendants also required Plaintiff to submit to drug/background checks and maintain
ILG Legal Office, P.C.




                                                                                          11    constant communication with Defendants throughout the workday. Also, as a Transportation

                                                                                          12    Provider responsible for driving patients to and from appointments, Plaintiff performed the core

                                                                                          13    duties of Defendants’ business.

                                                                                          14           13.     Defendants also provided Plaintiff, and its other drivers, with commercial liability

                                                                                          15    insurance. However, when Plaintiff was involved in an automobile accident in April of 2018,

                                                                                          16    while working for Defendants, Defendants denied her access to the commercial insurance policy.

                                                                                          17           14.     As a result of Defendants’ actions, Plaintiff is unable to file an insurance claim and

                                                                                          18    is left without an automobile (due to the repairs needed).

                                                                                          19           15.     Finally, Plaintiff was effectively terminated on April 11, 2018. Plaintiff was still

                                                                                          20    working there at the time of the accident. Text messages show that she was driving for Defendants

                                                                                          21    on April 11, 2018—the day of the accident. Dispatch specifically sent a text assigning a job. After

                                                                                          22    the accident, dispatch asked if the vehicle was undriveable and if the next day's trips will have to

                                                                                          23    be reassigned. Defendants also contacted her on April 27, asking if she still drove for them.

                                                                                          24    Plaintiff even completed a drug test at end of April 2018.

                                                                                          25         FACTS REGARDING PLAINTIFF’S CLASS ACTION CAUSES OF ACTION

                                                                                          26           16.     All policies and practices described herein were in place at all of Defendants’

                                                                                          27    business locations in California. As such, all members of the classes were subject to these same

                                                                                          28    unlawful policies and practices in violation of California law. Plaintiff is informed and believes
                                                                                                                                                 -5-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 6 of 39



                                                                                           1    that Defendants knowingly engaged in the unlawful acts alleged herein, thereby enjoying a

                                                                                           2    significant competitive edge over other companies within its industry. In many, if not all cases,

                                                                                           3    these common practices have led to willful violations of California and federal law, entitling

                                                                                           4    Plaintiff and Class Members to a recovery, pursuant to, inter alia, the statutes cited herein.

                                                                                           5           17.     Plaintiff and Class Members were not paid for overtime hours despite routinely

                                                                                           6    and consistently working more than 8 hours per day and 40 hours per week.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7           18.     Instead, Plaintiff and Class Members were paid the same rate, regardless of the
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    number of hours actually worked. Defendants’ policy and practice of not maintaining time records
                                                                                                for its employees violates California law on its face. Defendants’ failure to record hours also
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    resulted in substantial off-the-work, including overtime hours, since employees were required to
ILG Legal Office, P.C.




                                                                                          11    work shifts in excess of 8 hours per day and sometimes in excess of 12 hours per day. Defendants’

                                                                                          12    failure to pay for all hours worked, including overtime hours, resulted in part from Defendants’

                                                                                          13    failure to record all hours worked. Defendants’ failure to pay for all hours worked, including

                                                                                          14    overtime hours, resulted in payroll records such as wage statements that were not accurate or

                                                                                          15    legally compliant, in violation of California Labor Code sections 226 and/or 1174(d).

                                                                                          16           19.     Defendants misclassified Plaintiff and Class Members. Defendants controlled

                                                                                          17    Plaintiff and Class Members as to the work done and the manner and means in which work was

                                                                                          18    to be performed, suggesting an employer-employee relationship. Many other factors suggest an

                                                                                          19    employer-employee relationship, including but not limited to the following: Plaintiff and Class

                                                                                          20    Members were not engaged in a line of business distinct from Defendants. Plaintiff and Class

                                                                                          21    Members provided the very services that define Defendants’ business. Defendants supplied the

                                                                                          22    instrumentalities, tools and place for these workers. The services provided by these workers do

                                                                                          23    not require a specialized skillset. The workers had no opportunity to grow their own independent

                                                                                          24    businesses by outsourcing or subcontracting work. Finally, services are provided on a long-term

                                                                                          25    basis for no set time period. Defendants’ failure to pay for all hours worked, including overtime

                                                                                          26    hours, resulted in part from Defendants’ failure to record all hours worked. Defendants’ failure to

                                                                                          27    pay for all hours worked, including overtime hours, resulted in payroll records such as wage

                                                                                          28
                                                                                                                                                  -6-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 7 of 39



                                                                                           1    statements that were not accurate or legally compliant, in violation of California Labor Code

                                                                                           2    sections 226 and/or 1174(d).

                                                                                           3            20.     Moreover, Defendants’ policies required Plaintiff and Class Members to incur

                                                                                           4    business expenses related to the operations of Defendants but did not reimburse employees for all

                                                                                           5    business expenses.

                                                                                           6            21.     Even after Plaintiff or Class Members were terminated or voluntarily resigned,
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    Defendants refused to pay owed wages despite California Labor Code sections 201-204, inclusive.
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    More than 30 days has passed since certain individuals left Defendants’ employ, entitling those
                                                                                                individuals to the maximum penalties.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10            22.     As a direct and proximate result of Defendants’ unlawful conduct, as set forth
ILG Legal Office, P.C.




                                                                                          11    herein, Plaintiff and Class Members have sustained damages, as described above, including

                                                                                          12    monetary losses and other damages in an amount to be established at trial. As a further direct and

                                                                                          13    proximate result of Defendants’ unlawful conduct, as set forth herein, Plaintiff and Class

                                                                                          14    Members are entitled to recover penalties and damages for the claims described herein in an

                                                                                          15    amount to be established at trial. As a further direct and proximate result of Defendants’ unlawful

                                                                                          16    conduct, as set forth herein, Plaintiff and Class Members are also entitled to recover attorneys’

                                                                                          17    fees, litigation costs, and restitution of ill-gotten gains, pursuant to statute.

                                                                                          18            23.     Plaintiff brings this action on behalf of herself and as a class action on behalf of

                                                                                          19    the following Class and Terminated Subclass:

                                                                                          20
                                                                                                        All independent contractors who worked for LogistiCare Solutions, LLC, and Ride
                                                                                          21            Plus, LLC, doing business as Provado Mobile Health, in the State of California as
                                                                                          22            a Transportation Provider or driver or other similar job titles at any time on or after
                                                                                                        the date that is four years prior to when the Complaint was filed.
                                                                                          23
                                                                                                        Terminated Subclass: All persons who are eligible for membership in the Class but
                                                                                          24            who are no longer employed by Defendant.
                                                                                          25            Class Members can be identified through Defendants’ records including employee
                                                                                          26    timekeeping and payroll records.
                                                                                          27
                                                                                          28
                                                                                                                                                   -7-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 8 of 39



                                                                                           1           24.     Defendants and their officers and directors are excluded from any class defined in

                                                                                           2    the preceding paragraphs.

                                                                                           3           25.     This action has been brought and may properly be maintained as a class action

                                                                                           4    under California Code of Civil Procedure section 382 because there is a well-defined community

                                                                                           5    of interest in the litigation and the proposed Classes are easily ascertainable. The Class and

                                                                                           6    subclass defined herein satisfy all class action requirements:
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7           a.      Numerosity: A class action is the only available method for the fair and
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                               efficient adjudication of this controversy. The members of the Plaintiff
                                                                                           8                   Classes are so numerous that joinder of all members is impractical, if not
                                                                                                               impossible, insofar as Plaintiff is informed and believes and, on that basis,
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                   alleges that the total number of Class Members is, at least, in the hundreds,
                                                                                                               if not thousands of individuals. Membership in the Classes will be
                                                                                          10                   determined by and upon analysis of records maintained by Defendants.
                                                                                                       b.      Commonality: Plaintiff and Class Members share a community of interests
ILG Legal Office, P.C.




                                                                                          11
                                                                                                               in that there are numerous common questions and issues of fact and law
                                                                                          12                   which predominate over any questions and issues solely affecting
                                                                                                               individual members, including, but not necessarily limited to:
                                                                                          13                   1)      Whether Defendants violated one or more of California’s Wage
                                                                                                                       Orders, the California Labor Code and/or California Business
                                                                                          14                           and Professions Code sections 17200 et seq. by failing to pay
                                                                                                                       all wages due to Plaintiff and Class Members;
                                                                                          15
                                                                                                               2)      Whether Defendants violated one or more of California’s Wage
                                                                                          16                           Orders, the California Labor Code and/or California Business
                                                                                                                       and Professions Code sections 17200 et seq. by failing to pay
                                                                                          17                           overtime wages due to Plaintiff and Class Members;
                                                                                                               3)      Whether Defendants violated California Labor Code sections
                                                                                          18                           400-410 and/or section 2802 by requiring Plaintiff and Class
                                                                                                                       Members to pay all or a portion of the normal business expenses
                                                                                          19                           of Defendants;
                                                                                          20                   4)      Whether Defendants violated and/or continues to violate,
                                                                                                                       California Labor Code section 1174 by failing to keep accurate
                                                                                          21                           records of Plaintiff’s and Class Members’ hours of work;
                                                                                                               5)      Whether Defendants violated, and continues to violate
                                                                                          22                           California Labor Code sections 201-204 by failing to pay all
                                                                                                                       wages due and owing at the time particular Class Members’
                                                                                          23                           employment with Defendants terminated;
                                                                                          24                   6)      Whether Defendants violated and/or continues to violate
                                                                                                                       California Labor Code section 226 by failing to provide semi-
                                                                                          25                           monthly itemized wage statements to Plaintiff and Class
                                                                                                                       Members of total hours worked and all applicable hourly rates
                                                                                          26                           in effect during each relevant pay period.
                                                                                                               7)      Whether Defendants violated and/or continues to violate
                                                                                          27                           California Labor Code section 1194 by failing to pay minimum
                                                                                                                       wage;
                                                                                          28
                                                                                                                                                  -8-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 9 of 39


                                                                                                       c.      Typicality: Plaintiff’s claims are typical of the claims of Class Members.
                                                                                           1                   Plaintiff and Class Members sustained injuries and damages arising out of
                                                                                                               and caused by Defendants’ common course of conduct in violation of state
                                                                                           2                   law, as alleged herein.
                                                                                           3           d.      Superiority of Class Action: Since the damages suffered by individual
                                                                                                               Class Members, while not inconsequential, may be relatively small, the
                                                                                           4                   expense and burden of individual litigation by each member makes, or may
                                                                                                               make it, impractical for Class Members to seek redress individually for the
                                                                                           5                   wrongful conduct alleged herein. Should separate actions be brought or be
                                                                                                               required to be brought by each individual Class Member, the resulting
                                                                                           6                   multiplicity of lawsuits would cause undue hardship and expense for the
                                                                                                               Court and the litigants. The prosecution of separate actions would also
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7                   create a risk of inconsistent rulings, which might be dispositive of the
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                               interests of other Class Members who are not parties to the adjudications
                                                                                           8                   and/or may substantially impede their ability to adequately protect their
                                                                                                               interests.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                   Adequacy of Representation: Plaintiff is an adequate representative of the
                                                                                                               Plaintiff Classes, in that Plaintiff’s claims are typical of those of Class
                                                                                          10                   Members, and Plaintiff has the same interests in the litigation of this case
                                                                                                               as Class Members. Plaintiff is committed to vigorous prosecution of this
ILG Legal Office, P.C.




                                                                                          11                   case and has retained competent counsel experienced in litigation of this
                                                                                                               nature. Plaintiff is not subject to any individual defenses unique from those
                                                                                          12                   conceivably applicable to the class as a whole. Plaintiff anticipates no
                                                                                                               management difficulties in this litigation.
                                                                                          13
                                                                                          14                                   FIRST CAUSE OF ACTION
                                                                                                             FAILURE TO COMPENSATE FOR ALL HOURS WORKED
                                                                                          15
                                                                                                (Lab. Code §§ 200-204, 218, 223, 225.5, 226, 500, 510, 558, 1194, 1194.2, 1197, 1197.1, 1198)
                                                                                          16                (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          17           26.     Plaintiff incorporates in this cause of action each and every allegation of the

                                                                                          18    preceding paragraphs, with the same force and effect as though fully set forth herein.

                                                                                          19           27.     Defendants were required to compensate Plaintiff and Class Members for all hours

                                                                                          20    worked pursuant to the Industrial Welfare Commission Order 1-2001, California Code of

                                                                                          21    Regulations, Title 8, Chapter 5, Section 11070 and Labor Code sections 200-204, 225.5, 500, 510,

                                                                                          22    558 1197, 1198.

                                                                                          23           28.     Labor Code section 1194 invalidates any agreement between an employer and an

                                                                                          24    employee to work for less than the minimum or overtime wage required under the applicable

                                                                                          25    Wage Orders.

                                                                                          26           29.     Labor Code section 1194.2 entitles non-exempt employees to recover liquidated

                                                                                          27    damages in amounts equal to the amounts of unpaid minimum wages and interest thereon in

                                                                                          28    addition to the underlying unpaid minimum wages and interest.
                                                                                                                                                 -9-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 10 of 39



                                                                                           1           30.     Labor Code section 1197 makes it unlawful for an employer to pay an employee

                                                                                           2    less than the minimum wage required under the applicable Wage Orders for all hours worked.

                                                                                           3           31.     Labor Code section 1197.1 provides that it is unlawful for any employer or any

                                                                                           4    other person acting either individually or as an officer, agent, or employee of another person, to

                                                                                           5    pay an employee, or cause an employee to be paid, less than the applicable minimum wage.

                                                                                           6           32.     Labor Code section 223 provides, “Where any statute or contract requires an
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    while purporting to pay the wage designated by statute or by contract.
                                                                                                       33.     Plaintiff and Class Members routinely performed work “off-the-clock.” Thus,
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    Defendants are liable for an additional violation to the extent Defendants are in fact secretly
ILG Legal Office, P.C.




                                                                                          11    paying less than the designated wage scale.

                                                                                          12           34.     As alleged throughout this Complaint, Defendants failed to track their hours

                                                                                          13    worked and refused to compensate Plaintiff and Class Members for some and/or all of the wages

                                                                                          14    (including overtime wages) earned, in violation of the applicable California Wage Order, Title 8

                                                                                          15    of the California Code of Regulations and the California Labor Code.

                                                                                          16           35.     At all relevant times, Defendants were aware of, and were under a duty to comply

                                                                                          17    with the wage and overtime provisions of the California Labor Code, including, but not limited

                                                                                          18    to California Labor Code sections 200-204, 216, 225.5, 500, 510, 558 1197, 1198. Plaintiff and

                                                                                          19    Class Members are not exempt from the requirements of the Employment Laws and Regulations.

                                                                                          20    Plaintiff and Class Members have been deprived of their rightfully earned compensation as a

                                                                                          21    direct and proximate result of Defendants’ failure and refusal to pay said compensation. Under

                                                                                          22    California employment laws and regulations, Plaintiff and Class Members are entitled to recover

                                                                                          23    compensation for all hours worked, in addition to reasonable attorney’s fees and costs of suit.

                                                                                          24           36.     Labor Code section 216 provides, “In addition to any other penalty imposed by

                                                                                          25    this article, any person, or an agent, manager, superintendent, or officer thereof is guilty of a

                                                                                          26    misdemeanor, who: (a) Having the ability to pay, willfully refuses to pay wages due and payable

                                                                                          27    after demand has been made. (b) Falsely denies the amount or validity thereof, or that the same

                                                                                          28    is due, with intent to secure for himself, his employer or other person, any discount upon such
                                                                                                                                                -10-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 11 of 39



                                                                                           1    indebtedness, or with intent to annoy, harass, oppress, hinder, delay, or defraud, the person to

                                                                                           2    whom such indebtedness is due.”

                                                                                           3            37.     As a direct and proximate result of Defendants’ unlawful conduct, as set forth

                                                                                           4    herein, Plaintiff and Class Members have sustained damages, including loss of earnings for hours

                                                                                           5    worked, including overtime hours worked, on behalf of Defendants, in an amount to be established

                                                                                           6    at trial, and are entitled to recover attorneys’ fees and costs of suit.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                              SECOND CAUSE OF ACTION
                                                                                           8                            FAILURE TO PAY OVERTIME WAGES
                                                                                                 (Lab. Code §§ 200-204, 210, 216, 223, 225.5, 500, 510, 558, 1194, 1198; IWC Wage Orders)
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                            (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          10
                                                                                                        38.     Plaintiff incorporates in this cause of action each and every allegation of the
ILG Legal Office, P.C.




                                                                                          11
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          12
                                                                                                        39.     Labor Code section 1194 invalidates any agreement between an employer and an
                                                                                          13
                                                                                                employee to work for less than the minimum or overtime wage required under the applicable
                                                                                          14
                                                                                                Wage Orders.
                                                                                          15
                                                                                                        40.     Labor Code section 510 defines a day’s work as 8 hours and states that any work
                                                                                          16
                                                                                                in excess of 8 hours in one workday and any work in excess of 40 hours in any one workweek
                                                                                          17
                                                                                                must be compensated at the rate of no less than one and one-half times the regular rate of pay.
                                                                                          18
                                                                                                Pursuant to Labor Code section 1194(a), a plaintiff may bring a civil action for overtime wages
                                                                                          19
                                                                                                to recover wages, interest, penalties, attorney’s fees and costs.
                                                                                          20
                                                                                                        41.     Plaintiff and Class Members are not exempt from receiving overtime
                                                                                          21
                                                                                                compensation. At all times relevant hereto, Defendants treated Plaintiff and other similarly
                                                                                          22
                                                                                                situated persons as exempt from the right to be paid overtime hours.
                                                                                          23
                                                                                                        42.     Defendants required Plaintiff and Class Members to work in excess of 8 hours per
                                                                                          24
                                                                                                day, and/or in excess of 40 hours per week. Defendants misclassified Plaintiff and Class Members
                                                                                          25
                                                                                                as exempt from California’s overtime laws. Defendants did so despite the fact that Plaintiff and
                                                                                          26
                                                                                                Class Members did not meet the exemption criteria because, among other things, Plaintiff and
                                                                                          27
                                                                                                Class Members, were not employees exempt from the right to overtime because, inter alia, they
                                                                                          28
                                                                                                                                                  -11-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 12 of 39



                                                                                           1    were not primarily engaged in the management of the enterprise in which they are/were employed

                                                                                           2    or of a customarily recognized department or subdivision thereof, were not customarily and

                                                                                           3    regularly directing the work of at least two other full-time employees or the equivalent, did not

                                                                                           4    have authority to hire other employees, did not have the authority to fire other employees, did not

                                                                                           5    customarily and regularly exercise discretion and independent judgment, and spent less than fifty

                                                                                           6    percent of their time engaged in managerial work. Furthermore, Plaintiff and Class Members were
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    not independent contractors because, inter alia, they did not have the freedom to choose how to
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    perform tasks, Defendants had authority to control how tasks were performed, and Defendants
                                                                                                were not engaged in a distinct business from Defendants and, instead, performed the very tasks
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    that are the core of Defendants’ business.
ILG Legal Office, P.C.




                                                                                          11           43.     Plaintiff and Class Members are and were expected to work in excess of 8 hours

                                                                                          12    in a day and/or 40 hours in a week, resulting in many hours that were unpaid or were not paid at

                                                                                          13    the appropriate overtime rates of pay.

                                                                                          14           44.     As a uniform practice, Defendants failed to keep the records of hours worked by

                                                                                          15    its employees as required by California’s wage orders. However, records of the rates of pay for

                                                                                          16    Plaintiff and Class Members are in the possession or within Defendants’ custody and control.

                                                                                          17           45.     Plaintiff and Class Members were entitled to receive one-and-one half times the

                                                                                          18    hourly wage for each hour worked past 8 hours in one day, one-and-one half times the hourly

                                                                                          19    wage for each hour worked past 40 hours in one week, and twice the hourly wage for each hour

                                                                                          20    worked past 12 hours in one day and for all hours over 8 during their seventh consecutive day of

                                                                                          21    work in one week.

                                                                                          22           46.     In many instances, Plaintiff and Class Members were entitled to twice their regular

                                                                                          23    rate of pay for the work performed, as Plaintiff and Class Members were often (1) working shifts

                                                                                          24    that lasted more than 12 hours in length or (2) working shifts for Defendants of 8 hours or more

                                                                                          25    on a seventh consecutive day of work.

                                                                                          26           47.     At all relevant times, Defendants were aware of, and were under a duty to comply

                                                                                          27    with the wage and overtime provisions of the California Labor Code, including, but not limited

                                                                                          28    to California Labor Code sections 200 et seq., 510, 1194 and 1198 and IWC wage orders. As a
                                                                                                                                                -12-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 13 of 39



                                                                                           1    consequence, Defendants are subject to all applicable penalties, the exact amount to be proven at

                                                                                           2    trial.

                                                                                           3                48.   Defendants violated Labor Code section 204 when they failed to pay Plaintiff and

                                                                                           4    Class Members minimum wage and failed to pay all wages earned for labor in excess of the

                                                                                           5    normal work period no later than the pay day for the next regular payroll period. As a consequence

                                                                                           6    for violating Labor Code section 204, Defendants are subject to all applicable penalties including
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    those specified pursuant to Labor Code section 210. The exact amount of the applicable penalties
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    will be proven at trial.
                                                                                                            49.   Labor Code section 223 provides, “Where any statute or contract requires an
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage
ILG Legal Office, P.C.




                                                                                          11    while purporting to pay the wage designated by statute or by contract. Plaintiff and Class Members

                                                                                          12    routinely performed work “off-the-clock.” Thus, Defendants are liable for an additional violation

                                                                                          13    to the extent Defendants are in fact secretly paying less than the designated wage scale.

                                                                                          14                50.   Labor Code section 216 provides, “In addition to any other penalty imposed by

                                                                                          15    this article, any person, or an agent, manager, superintendent, or officer thereof is guilty of a

                                                                                          16    misdemeanor, who: (a) Having the ability to pay, willfully refuses to pay wages due and payable

                                                                                          17    after demand has been made. (b) Falsely denies the amount or validity thereof, or that the same

                                                                                          18    is due, with intent to secure for himself, his employer or other person, any discount upon such

                                                                                          19    indebtedness, or with intent to annoy, harass, oppress, hinder, delay, or defraud, the person to

                                                                                          20    whom such indebtedness is due.”

                                                                                          21                51.   During the last four years, and at all times relevant to this Complaint, Defendants

                                                                                          22    intentionally refused to pay overtime wages to Plaintiff and Class Members in order to receive an

                                                                                          23    economic benefit in violation of Labor Code section 216. As a consequence for violating Labor

                                                                                          24    Code section 216, Defendants are subject to all applicable civil penalties including those specified

                                                                                          25    pursuant to Labor Code section 225.5. The exact amount of the applicable penalties will be proven

                                                                                          26    at trial.

                                                                                          27                52.   At all times relevant to this Complaint, Defendants were and are the employers of

                                                                                          28    Plaintiff and Class Members within the meaning of Labor Code section 558 and violated or caused
                                                                                                                                                   -13-
                                                                                                                              Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                      Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 14 of 39



                                                                                           1    to be violated a provision or provisions of Part 2, Chapter 1, of the Labor Code regulating hours

                                                                                           2    and days of work and, as such, are liable to each Class Member for each such violation as set forth

                                                                                           3    in Labor Code section 558, in addition to an amount sufficient to recover underpaid wages. The

                                                                                           4    exact amount of the applicable penalties will be proven at trial.

                                                                                           5           53.     Plaintiff and Class Members are entitled to interest on all due and unpaid wages

                                                                                           6    pursuant to Labor Code section 218.6.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7           54.     Pursuant to Labor Code section 1194, Plaintiff and Class Members seek to recover
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    in a civil action the unpaid balance of the full amount of the unpaid overtime compensation,
                                                                                                including interest thereon, reasonable attorney’s fees, and costs of suit.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10
                                                                                                                                 THIRD CAUSE OF ACTION
ILG Legal Office, P.C.




                                                                                          11                               FAILURE TO PAY MINIMUM WAGE
                                                                                          12                                    (Lab. Code §§ 223, 1194 et seq.)
                                                                                                              (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          13
                                                                                                       55.     Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          14
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          15
                                                                                                       56.     At all relevant times, Defendants were aware of and were under a duty to comply
                                                                                          16
                                                                                                with California Labor Code section 1194 et seq.
                                                                                          17
                                                                                                       57.     California Labor Code section 1194(a) in relevant part provides:
                                                                                          18
                                                                                                               Notwithstanding any agreement to work for a lesser wage, any
                                                                                          19                   employee receiving less than the legal minimum wage or the legal
                                                                                                               overtime compensation applicable to the employee is entitled to
                                                                                          20                   recover in a civil action the unpaid balance of the full amount of
                                                                                                               this minimum wage or overtime compensation, including interest
                                                                                          21                   thereon, reasonable attorney’s fees, and costs of suit.
                                                                                          22
                                                                                                       58.     Moreover, California Labor Code section 1197 provides:
                                                                                          23
                                                                                                               The minimum wage for employees fixed by the commission is the
                                                                                          24                   minimum wage to be paid to employees, and the payment of a less
                                                                                                               wage than the minimum so fixed is unlawful.
                                                                                          25
                                                                                          26           59.     Finally, California Labor Code section 1194.2(a) provides:

                                                                                          27                   In any action under Section 1193.6 or Section 1194 to recover
                                                                                                               wages because of the payment of a wage less than the minimum
                                                                                          28                   wage fixed by an order of the commission, an employee shall be
                                                                                                                                               -14-
                                                                                                                          Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                  Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 15 of 39


                                                                                                                entitled to recover liquidated damages in an amount equal to the
                                                                                           1                    wages unlawfully unpaid and interest thereon.
                                                                                           2             60.    Labor Code section 223 provides, “Where any statute or contract requires an
                                                                                           3    employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage
                                                                                           4    while purporting to pay the wage designated by statute or by contract. Plaintiff and Class Members
                                                                                           5    routinely performed work “off-the-clock.” Thus, Defendants are liable for an additional violation
                                                                                           6    to the extent Defendants are in fact secretly paying less than the designated wage scale.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7             61.    During the Class Period, Defendants employed Plaintiff and Class Members, each
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    of whom did not receive the applicable minimum wage for all hours worked on Defendants’
                                                                                                behalf. Said non-payment was the direct and proximate result of a willful refusal to do so by
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    Defendants.
ILG Legal Office, P.C.




                                                                                          11             62.     As a direct and proximate result of Defendants’ unlawful conduct, as set forth
                                                                                          12    herein, Plaintiff and Class Members have sustained damages, including loss of earnings for hours
                                                                                          13    worked on behalf of Defendants, in an amount to be established at trial, and are entitled to recover
                                                                                          14    attorneys’ fees and costs of suit.
                                                                                          15
                                                                                                                                FOURTH CAUSE OF ACTION
                                                                                          16                       FAILURE TO PROVIDE MEAL AND REST PERIODS
                                                                                          17                              (Lab. Code §§ 226.7, 512; IWC Wage Orders)
                                                                                                               (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          18
                                                                                                         63.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          19
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          20
                                                                                                         64.    At all relevant times, Defendants were aware of and were under a duty to comply
                                                                                          21
                                                                                                with California Labor Code sections 226.7 and 512 and applicable sections of the IWC Wage
                                                                                          22
                                                                                                Order.
                                                                                          23
                                                                                                         65.    California Labor Code section 226.7 provides:
                                                                                          24
                                                                                                                No employer shall require any employee to work during any meal
                                                                                          25                    or rest period mandated by an applicable order of the Industrial
                                                                                                                Welfare Commission.
                                                                                          26                    ….
                                                                                          27                    If an employer fails to provide an employee a meal period or rest
                                                                                                                period in accordance with an applicable order of the Industrial
                                                                                          28                    Welfare Commission, the employer shall pay the employee one
                                                                                                                                                 -15-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 16 of 39


                                                                                                              additional hour of pay at the employee’s regular rate of
                                                                                           1                  compensation for each work day that the meal or rest period is not
                                                                                                              provided.
                                                                                           2
                                                                                                       66.    Moreover, California Labor Code section 512 provides:
                                                                                           3
                                                                                                              An employer may not employ an employee for a work period of
                                                                                           4                  more than five hours per day without providing the employee with
                                                                                                              a meal period of not less than 30 minutes, except that if the total
                                                                                           5                  work period per day of the employee is no more than six hours, the
                                                                                           6                  meal period may be waived by mutual consent of both the employer
                                                                                                              and employee. An employer may not employ an employee for a
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7                  work period of more than 10 hours per day without providing the
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                              employee with a second meal period of not less than 30 minutes,
                                                                                           8                  except that if the total hours worked is no more than 12 hours, the
                                                                                                              second meal period may be waived by mutual consent of the
                                                                                                              employer and the employee only if the first meal period was not
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                              waived.
                                                                                          10
                                                                                                       67.    Section 11 of the applicable Wage Order provides:
ILG Legal Office, P.C.




                                                                                          11
                                                                                                              a.     No employer shall employ any person for a work period of
                                                                                          12                         more than five (5) hours without a meal period of not less
                                                                                                                     than 30 minutes....
                                                                                          13                  b.     An employer may not employ an employee for a work
                                                                                                                     period of more than ten (10) hours per day without
                                                                                          14                         providing the employee with a second meal period of not
                                                                                                                     less than 30 minutes....
                                                                                          15                  c.     If an employer fails to provide an employee a meal period
                                                                                                                     in accordance with the applicable provisions of this order,
                                                                                          16                         the employer shall pay the employee one (1) hour of pay at
                                                                                                                     the employee’s regular rate of compensation for each
                                                                                          17                         workday that the meal period is not provided.
                                                                                          18           68.    Moreover, section 12 of the applicable Wage Order provides:

                                                                                          19                  a.     Every employer shall authorize and permit all employees to
                                                                                                                     take rest periods, which insofar as practicable shall be in the
                                                                                          20                         middle of each work period. The authorized rest period time
                                                                                                                     shall be based on the total hours worked daily at the rate of
                                                                                          21                         ten (10) minutes net rest time per four (4) hours or major
                                                                                                                     fraction thereof ....
                                                                                          22                  b.     If an employer fails to provide an employee a rest period in
                                                                                                                     accordance with the applicable provisions of this order, the
                                                                                          23                         employer shall pay the employee one (1) hour of pay at the
                                                                                                                     employee’s regular rate of compensation for each workday
                                                                                          24                         that the rest period is not provided.
                                                                                          25           69.    Defendants routinely required Plaintiff and Class Members to work at least three

                                                                                          26    and one-half hours without a rest period of at least 10 minutes and failed to compensate the

                                                                                          27    Plaintiff and Class Members for said missed rest periods, as required by California Labor Code

                                                                                          28    sections 226.7 and Industrial Welfare Commission Wage Orders.
                                                                                                                                               -16-
                                                                                                                          Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                  Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 17 of 39



                                                                                           1           70.     Defendants routinely required Plaintiff and Class Members to work more than six

                                                                                           2    hours without a second rest period of at least 10 minutes and failed to compensate Plaintiff and

                                                                                           3    Class Members for said missed rest periods, as required by California Labor Code sections 226.7

                                                                                           4    and Industrial Welfare Commission Wage Orders.

                                                                                           5           71.     Defendants routinely required Plaintiff and Class Members to work more than ten

                                                                                           6    hours without a third rest period of at least 10 minutes and failed to compensate the Plaintiff and
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    Class Members for said missed rest periods, as required by California Labor Code sections 226.7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    and Industrial Welfare Commission Wage Orders.
                                                                                                       72.     Defendants routinely required Plaintiff and Class Members to work more than five
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    hours without a meal period of at least 30 minutes and failed to compensate the Plaintiff and Class
ILG Legal Office, P.C.




                                                                                          11    Members for said missed meal periods, as required by California Labor Code sections 226.7 and

                                                                                          12    512, and Industrial Welfare Commission Wage Orders.

                                                                                          13           73.     Defendants routinely required Plaintiff and Class Members to work more than ten

                                                                                          14    hours without a second meal period of at least 30 minutes and failed to compensate the Plaintiff

                                                                                          15    and Class Members for said missed meal periods, as required by California Labor Code sections

                                                                                          16    226.7 and 512, and Industrial Welfare Commission Wage Orders.

                                                                                          17           74.     By requiring Plaintiff and Class members to attend to business and failing to

                                                                                          18    consistently (1) provide meal breaks within the first five hours of a work shift, (2) provide

                                                                                          19    uninterrupted thirty-minute meal periods, and/or (3) authorize and permit ten-minute rest periods

                                                                                          20    to Class Members, Defendants violated the California Labor Code and sections 11 and 12 of the

                                                                                          21    applicable IWC Wage Order.

                                                                                          22           75.     Even where Defendants’ records specifically evidence that no meal and/or rest

                                                                                          23    periods were provided to Plaintiff and Class Members, Defendants refuse to provide these

                                                                                          24    employees with one hour of compensation for these respective violations as mandated by

                                                                                          25    California law. Plaintiff is informed and believes and, on that basis, alleges that Defendants have

                                                                                          26    never paid the one hour of compensation to any worker.

                                                                                          27           76.     Plaintiff and Class Members are not exempt from the meal and rest period

                                                                                          28    requirements of the aforementioned Employment Laws and Regulations.
                                                                                                                                                -17-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 18 of 39



                                                                                           1            77.      Plaintiff and Class Members did not willfully waive, through mutual consent with

                                                                                           2    Defendants, any such meal and rest periods.

                                                                                           3            78.      Defendants did not pay premium payments to Plaintiff or Class Members for

                                                                                           4    missed meal periods. Similarly, Defendants did not pay premium payments to Plaintiff or Class

                                                                                           5    Members for missed rest periods.

                                                                                           6            79.      Plaintiff and Class Members have been deprived of their rightfully earned
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    compensation for rest periods as a direct and proximate result of Defendants’ failure and refusal
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    to pay said compensation. Plaintiff and Class Members are entitled to recover such amounts
                                                                                                pursuant to California Labor Code section 226.7(b), plus interest thereon, attorney’s fees, and
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    costs of suit.
ILG Legal Office, P.C.




                                                                                          11            80.      Plaintiff and Class Members have been deprived of their rightfully earned

                                                                                          12    compensation for meal periods as a direct and proximate result of Defendants’ failure and refusal

                                                                                          13    to pay said compensation. Plaintiff and Class Members are entitled to recover such amounts

                                                                                          14    pursuant to California Labor Code section 226.7(b), plus interest thereon, attorney’s fees, and

                                                                                          15    costs of suit.

                                                                                          16            81.      As a direct and proximate result of Defendants’ unlawful conduct, as set forth

                                                                                          17    herein, Plaintiff and Class Members have sustained damages, including lost compensation

                                                                                          18    resulting from missed meal and/or rest periods, in an amount to be established at trial. As a further

                                                                                          19    direct and proximate result of Defendants’ unlawful conduct, as set forth herein, certain Class

                                                                                          20    Members are entitled to recover “waiting time” and other penalties, in an amount to be established

                                                                                          21    at trial, as well as attorneys’ fees and costs, and restitution, pursuant to statute.
                                                                                                                                    FIFTH CAUSE OF ACTION
                                                                                          22          FAILURE TO REIMBURSE EXPENSES AND/OR PROHIBITED CASH BOND
                                                                                          23                                           (Lab. Code §§ 406, 2802)
                                                                                                               (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          24
                                                                                                        82.      Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          25
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          26
                                                                                                        83.      During the Class Period, Defendants required Plaintiff and Class Members to incur
                                                                                          27
                                                                                                expenses related to the business operations of Defendants. These expenses include, without
                                                                                          28
                                                                                                                                                 -18-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 19 of 39



                                                                                           1    limitation, costs related to: purchasing cell phones, internet usage plan, cell phone usage plan,

                                                                                           2    travel, licenses, fuel costs, and automotive maintenance.

                                                                                           3           84.     These expenditures were incurred in direct consequence of the discharge of the

                                                                                           4    duties of Plaintiff and Class Members, or of their obedience to the directions of the employer and

                                                                                           5    have not yet been reimbursed by Defendants.

                                                                                           6           85.     At all relevant times, Defendants were aware of and were under a duty to comply
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    with various provisions of the California Labor Code, including, but not necessarily limited to
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    sections 406 and 2802(a).
                                                                                                       86.     California Labor Code section 406 provides:
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10                   Any property put up by an employee, or applicant as a part of the
                                                                                                               contract of employment, directly or indirectly, shall be deemed to
ILG Legal Office, P.C.




                                                                                          11                   be put up as a bond and is subject to the provisions of this article
                                                                                                               whether the property is put up on a note or as a loan or an
                                                                                          12                   investment and regardless of the wording of the agreement under
                                                                                                               which it is put up.
                                                                                          13
                                                                                          14           87.     California Labor Code section 2802(a) provides:

                                                                                          15                   An employer shall indemnify his/her/their employee for all
                                                                                                               necessary expenditures or losses incurred by the employee in direct
                                                                                          16                   consequence of the discharge of his/her/their duties, or of
                                                                                                               his/her/their obedience to the directions of the employer, even
                                                                                          17                   though unlawful, unless the employee, at the time of obeying the
                                                                                                               directions, believed them to be unlawful.
                                                                                          18
                                                                                          19           88.     By requiring Plaintiff and Class Members to incur uncompensated expenses in

                                                                                          20    direct consequence of the discharge of their duties, Plaintiff and Class Members were forced

                                                                                          21    and/or brought to contribute to the capital and expenses of Defendants’ business which is legally

                                                                                          22    a cash bond, and which must be refunded by Defendants to Plaintiff and each Class Member.

                                                                                          23           89.     California Labor Code section 2802(b) and (c) provides for interest at the statutory

                                                                                          24    post judgment rate of ten percent simple interest per annum from the date of the expenditure, plus

                                                                                          25    attorneys’ fees to collect reimbursement.

                                                                                          26           90.     Therefore, Plaintiff and Class Members demand reimbursement for expenditures

                                                                                          27    or losses in direct consequence of the discharge of their duties, or of their obedience to the

                                                                                          28    directions of Defendants, plus return of all cash bonds or other coerced investments in the business
                                                                                                                                                 -19-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 20 of 39



                                                                                           1    of Defendants, with interest, at the statutory rate, plus attorneys’ fees and costs and other

                                                                                           2    applicable provisions of the Employment Laws and Regulations in amounts to be established at

                                                                                           3    trial, as well as attorneys’ fees and costs, pursuant to statute.

                                                                                           4                                     SIXTH CAUSE OF ACTION
                                                                                           5                                  UNFAIR BUSINESS PRACTICES
                                                                                                                              (Bus. & Prof. Code §§ 17200 et seq.)
                                                                                           6                  (On behalf of Plaintiff and all Class Members against all Defendants)
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7            91.     Plaintiff incorporates in this cause of action each and every allegation of the
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                                        92.     Plaintiff brings this cause of action individually and on behalf of all others
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    similarly situated.
                                                                                                        93.     Defendants’ violations of California law, including Defendants’ violations of the
ILG Legal Office, P.C.




                                                                                          11
                                                                                          12    Employment Laws and Regulations as alleged herein constitutes an unfair business practice in

                                                                                          13    violation of California Business and Professions Code sections 17200 et seq because they were

                                                                                          14    done repeatedly, over a significant period of time, and in a systematic manner to the detriment of

                                                                                          15    Plaintiff and Class Members.

                                                                                          16            94.     In addition, Plaintiff brings this cause of action seeking equitable and statutory

                                                                                          17    relief to stop Defendants’ misconduct, as complained of herein, and to seek restitution of the

                                                                                          18    amounts Defendants acquired through the unfair, unlawful, and fraudulent business practices

                                                                                          19    described herein.

                                                                                          20            95.     Defendants’ knowing conduct, as alleged herein, constitutes an unlawful and/or

                                                                                          21    fraudulent business practice, as set forth in California Business and Professions Code sections

                                                                                          22    17200-17208. Specifically, Defendants conducted business activities while failing to comply with

                                                                                          23    the legal mandates cited herein.

                                                                                          24            96.     As a result of Defendants’ unfair business practices, Defendants have reaped unfair

                                                                                          25    benefits at Plaintiff’s and Class Members’ expense.

                                                                                          26            97.     Defendants’ business practices were unfair as set forth herein, providing an

                                                                                          27    independent basis to support this claim.

                                                                                          28
                                                                                                                                                  -20-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 21 of 39



                                                                                           1            98.     Defendants’ business practices were also fraudulent, as set forth herein, providing

                                                                                           2    yet another independent basis to support the claim.

                                                                                           3            99.     Plaintiff is informed and believes and, based thereon, alleges that the fictitious

                                                                                           4    Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

                                                                                           5    or conspired to commit one or more of the acts alleged in this Cause of Action.

                                                                                           6            100.    Defendants have clearly established a policy of accepting a certain amount of
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    collateral damage as incidental to its business operations, rather than accepting the alternative
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    costs of full compliance with fair, lawful, and honest business practices, ordinarily borne by its
                                                                                                responsible competitors and as set forth in legislation and the judicial record. Defendants’ policy
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    is confirmed by Plaintiff’s and Class Members’ damages as herein alleged.
                                                                                                Defendants’ unfair business practices entitle Plaintiff and Class Members to seek preliminary and
ILG Legal Office, P.C.




                                                                                          11
                                                                                          12    permanent injunctive relief and other restitutionary relief, including but not limited to orders that

                                                                                          13    Defendants account for and restore unlawfully withheld compensation to the Plaintiff and Class

                                                                                          14    Members and discontinue certain unlawful employment practices, conduct and implement

                                                                                          15    adequate training, including the implementation of policies and procedures designed to prevent

                                                                                          16    the legal violations at issue in this lawsuit. Defendants’ unfair business practices also entitle

                                                                                          17    Plaintiff to attorneys’ fees and costs.

                                                                                          18                                    SEVENTH CAUSE OF ACTION
                                                                                          19                        WILLFUL MISCLASSIFICATION OF EMPLOYEES
                                                                                                                                     (Lab. Code §§ 201, 226.8)
                                                                                          20                   (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          21            101.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          22    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          23            102.    Labor Code section 1198 provides that, “The maximum hours of work and the
                                                                                          24    standard conditions of labor fixed by the commission shall be the maximum hours of work and
                                                                                          25    the standard conditions of labor for employees. The employment of any employee for longer hours
                                                                                          26    than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”
                                                                                          27            103.    Industrial Welfare Commission Order No. 9-2001, which applies to Defendants’
                                                                                          28    business states at section 2:
                                                                                                                                                 -21-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 22 of 39


                                                                                                               a.      “Employ means to engage, suffer, or permit to work.”
                                                                                           1                   b.      “Employee means any person employed by another.”
                                                                                                               c.      “Employer means any person…who directly or indirectly, or through an
                                                                                           2                           agent or any other person, employs or exercises control over wages, hours
                                                                                                                       or working conditions of any person.”
                                                                                           3
                                                                                                       104.    Other Industrial Welfare Commission Orders contain similar provisions regarding
                                                                                           4
                                                                                                employee status.
                                                                                           5
                                                                                                       105.    The conditions of employment with Defendants include, but are not limited to:
                                                                                           6                   a.    Defendants provide drivers with insurance, permits, licenses, maintenance,
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                                     placards and use;
                                                                                           7                   b.    Defendants direct and control the manner that each driver performs their
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                     work, including controlling their schedules, where the driver picks up and
                                                                                           8                         drops off patients, how the driver works, paperwork, contact and
                                                                                                                     communication with dispatch, purchase of fuel, collection of charges from
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                         customer, billing, reporting requirements, and related controls exerted by
                                                                                                                     Defendants;
                                                                                          10                   c.    Defendants can, and did, discipline, de-allocate and terminate drivers;
                                                                                                               d.    Defendants require drivers to follow its policies, procedures, customs and
ILG Legal Office, P.C.




                                                                                          11                         practices;
                                                                                                               e.    Defendants provide drivers work-related and safety training;
                                                                                          12                   f.    Defendants take corrective action against drivers for policy violations;
                                                                                                               g.    Defendants require that its drivers maintain constant communication with
                                                                                          13                         Defendants throughout the workday;
                                                                                                               h.    Defendants pay drivers on established pay periods and regularly by direct
                                                                                          14                         deposit;
                                                                                                               i.    Defendants unilaterally and exclusively control the rate of pay paid to
                                                                                          15                         drivers without the opportunity to negotiate by drivers;
                                                                                                               j.    The duties performed by the drivers for Defendants are a regular and
                                                                                          16                         essential part of Defendants business;
                                                                                                               k.    Defendants required that each Plaintiff report any incidents, accidents, or
                                                                                          17                         conflicts;
                                                                                                               l.    The work performed by each Plaintiff was an integral and regular part of
                                                                                          18                         Defendants business.
                                                                                          19           106.    Defendants engaged in subterfuge to avoid employee status, among other factors
                                                                                          20    that establish an Employer and Employee relationship.
                                                                                          21           107.    Defendants exercised the same dominion and control over every driver that
                                                                                          22    Defendant employed during the liability period.
                                                                                          23           108.    At all times during the liability period, Plaintiff was subjected to unlawful,
                                                                                          24    improper and illegal deductions from their wages by Defendants.
                                                                                          25           109.    At all times during the liability period, Plaintiff was unlawfully, illegally and
                                                                                          26    wrongfully required to bear the costs of Defendants business expenses which Defendant did not
                                                                                          27    reimburse to its drivers.
                                                                                          28
                                                                                                                                                 -22-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 23 of 39



                                                                                           1           110.    California Labor Code section 226.8(a)(1) provides, “It is unlawful for any person

                                                                                           2    or employer to willfully misclassify an individual as an independent contractor.”

                                                                                           3           111.    California Labor Code section 226.8(i)(4) provides, “‘Willful misclassification’

                                                                                           4    means avoiding employee status for an individual by voluntarily and knowingly misclassifying

                                                                                           5    that individual as an independent contractor.”

                                                                                           6           112.    California Labor Code section 226.8(b) provides, “If a person or employer has
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    willfully misclassified an individual as an independent contractor, the person or employer shall
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    be subject to a civil penalty of not less than five thousand dollars ($5,000) and not more than
                                                                                                fifteen thousand dollars ($15,000) for each violation, in addition to any other penalties or fines
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    permitted by law.”
                                                                                                               California Labor Code section 226.8(c) provides, “If the person or employer has
ILG Legal Office, P.C.




                                                                                          11           113.

                                                                                          12    engaged in or is engaging in a pattern or practice willfully misclassifying individuals as

                                                                                          13    independent contractors, the person or employer shall be subject to a civil penalty of not less than

                                                                                          14    ten thousand dollars ($10,000) and not more than twenty-five thousand dollars ($25,000) for each

                                                                                          15    violation, in addition to any other penalties or fines permitted by law.”

                                                                                          16           114.    Defendants were aware of its obligations under the California Labor Code.

                                                                                          17           115.    Defendants were given notice of its violations, yet chose to ignore its obligations

                                                                                          18    under California law.

                                                                                          19           116.    Defendants devised a scheme and plan to usurp and violate California Labor laws

                                                                                          20    so that they could achieve maximum profits at the expense of Plaintiff.

                                                                                          21           117.    Defendants violated Labor Code section 226.8 by willfully misclassifying many

                                                                                          22    of its employees, past and present, including Plaintiff, as independent contractors.

                                                                                          23           118.    Defendants have engaged in a pattern and practice of misclassifying their

                                                                                          24    employees as independent contractors to avoid the taxes, insurance and other costs that

                                                                                          25    accompany employee status.

                                                                                          26           119.    Plaintiff is entitled to all damages, penalties, interest, and attorney fees as a result

                                                                                          27    of Defendants’ violations of the Labor Code and it is requested that this Court issue an Order to

                                                                                          28    enjoin and stop Defendants from engaging in this practice of misclassifying employees.
                                                                                                                                                 -23-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 24 of 39



                                                                                           1            120.    As a proximate result of Defendants’ wrongful acts, Plaintiff has suffered, and

                                                                                           2    continues to suffer, substantial losses incurred in seeking substitute employment and in earnings,

                                                                                           3    bonuses, deferred compensation, and other employment benefits; and has suffered, and continues

                                                                                           4    to suffer, emotional distress in an amount according to proof at the time of trial.

                                                                                           5            121.    Defendants, through their officers, managing agents, and/or their supervisors,

                                                                                           6    authorized, condoned and/or ratified the unlawful conduct described herein above. By reason
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    the time of trial, as well as attorneys’ fees and costs, pursuant to statute.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                                     EIGHTH CAUSE OF ACTION
                                                                                          10                     DECLARATORY RELIEF THAT CLASS MEMBERS ARE
                                                                                                                EMPLOYEES AND NOT INDEPENDENT CONTRACTORS
ILG Legal Office, P.C.




                                                                                          11                                             (Lab. Code § 226.8)
                                                                                          12                   (On behalf of Plaintiff and all Class Members against all Defendants)

                                                                                          13            122.    Plaintiff incorporates in this cause of action each and every allegation of the

                                                                                          14    preceding paragraphs, with the same force and effect as though fully set forth herein.

                                                                                          15            123.    Labor Code section 1198 provides that, “The maximum hours of work and the

                                                                                          16    standard conditions of labor fixed by the commission shall be the maximum hours of work and

                                                                                          17    the standard conditions of labor for employees. The employment of any employee for longer hours

                                                                                          18    than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”

                                                                                          19            124.    Industrial Welfare Commission Order No. 9-2001, which applies to Defendants’

                                                                                          20    business states at section 2:
                                                                                                                a.      “Employ means to engage, suffer, or permit to work.”
                                                                                          21                    b.      “Employee means any person employed by another.”
                                                                                                                c.      “Employer means any person…who directly or indirectly, or through an
                                                                                          22                            agent or any other person, employs or exercises control over wages, hours
                                                                                                                        or working conditions of any person.”
                                                                                          23            125.    Other Industrial Welfare Commission Orders contain similar provisions regarding
                                                                                          24    employee status.
                                                                                          25            126.    The conditions of employment with Defendants are set forth herein.
                                                                                          26            127.    Plaintiff and Class Members assert they are entitled to the rights of employees.
                                                                                          27    Plaintiff and Class Members assert they are not independent contractors.
                                                                                          28
                                                                                                                                                  -24-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 25 of 39



                                                                                           1           128.    Defendants assert that Plaintiff and Class Members were properly treated as

                                                                                           2    independent contractors and not employees of Defendants.

                                                                                           3           129.    An actual dispute exists between the parties. Plaintiff and Class Members seek a

                                                                                           4    declaration that, based upon the premises set forth above, Plaintiff and Class Members are

                                                                                           5    Defendants’ employees and not independent contractors.

                                                                                           6                                     NINTH CAUSE OF ACTION
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7                                 UNLAWFUL DEDUCTIONS FROM
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                                         WAGES AND FAILURE TO INDEMNIFY
                                                                                           8                                  (Lab. Code §§ 221, 226.8 and 2802)
                                                                                                              (On behalf of Plaintiff and all Class Members against all Defendants)
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10           130.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
ILG Legal Office, P.C.




                                                                                          11
                                                                                          12           131.    Labor Code section 221 makes it unlawful for an employer to “collect or receive

                                                                                          13    from an employee any part of wages theretofore paid by said employer to said employee.”

                                                                                          14           132.    Labor Code section 226.8 makes it unlawful to charge a willfully misclassified

                                                                                          15    contractor a fee or to make any deductions from compensation for any purpose, including for

                                                                                          16    goods, materials, space rental, services, government licenses, repairs, equipment.

                                                                                          17           133.    By requiring Plaintiff and Class Members to incur uncompensated expenses in

                                                                                          18    direct consequence of the discharge of their duties, Plaintiff and Class Members were forced

                                                                                          19    and/or brought to contribute to the capital and expenses of Defendants’ business, which is legally

                                                                                          20    a cash bond, and which must be refunded by Defendants to Plaintiff and each Class Member.

                                                                                          21           134.    California Labor Code section 2802(b) and (c) provides for interest at the statutory

                                                                                          22    post judgment rate of ten percent simple interest per annum from the date of the expenditure, plus

                                                                                          23    attorneys’ fees to collect reimbursement.

                                                                                          24           135.    As a proximate result of Defendants’ wrongful acts, Plaintiff has suffered, and

                                                                                          25    continues to suffer, substantial losses incurred in seeking substitute employment and in earnings,

                                                                                          26    bonuses, deferred compensation, stock options, and other employment benefits; and has suffered,

                                                                                          27    and continues to suffer, emotional distress in an amount according to proof at the time of trial.

                                                                                          28
                                                                                                                                                -25-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 26 of 39



                                                                                           1            136.    Defendants, through their officers, managing agents, and/or their supervisors,

                                                                                           2    authorized, condoned and/or ratified the unlawful conduct described herein above. By reason

                                                                                           3    thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at

                                                                                           4    the time of trial, as well as attorneys’ fees and costs, pursuant to statute.

                                                                                           5                                     TENTH CAUSE OF ACTION
                                                                                           6                           FAILURE TO PAY FINAL WAGES ON TIME
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                                                       (Lab. Code §§ 201-204)
                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                               (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                           8            137.    Plaintiff incorporates in this cause of action each and every allegation of the
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          10            138.    California Labor Code section 201 provides that all earned and unpaid wages of
ILG Legal Office, P.C.




                                                                                          11    an employee who is discharged are due and payable immediately at the time of discharge. Section
                                                                                          12    202 provides that all earned and unpaid wages of an employee who resigns are due and payable
                                                                                          13    immediately if the employee provided at least seventy-two hours’ notice; otherwise, wages of an
                                                                                          14    employee who resigns are due within seventy-two hours of resignation.
                                                                                          15            139.    At all relevant times herein, Defendants failed to implement a policy and practice
                                                                                          16    to pay Plaintiff and Class Members accrued wages and other compensation due immediately upon
                                                                                          17    termination or within seventy-two hours of resignation, as required by the California Labor Code.
                                                                                          18    As a result, Class Members whose employment has ended have not been paid all compensation
                                                                                          19    due immediately upon termination or within seventy-two hours of resignation, as required by the
                                                                                          20    California Labor Code.
                                                                                          21            140.    Defendant willfully failed to pay all final wages on time.
                                                                                          22            141.    Defendants willfully failed to pay all final wages to involuntarily terminated
                                                                                          23    employees at the time of discharge even though California Labor Code section 201 requires that
                                                                                          24    employers provide immediate payment of all final wages at the time of termination.
                                                                                          25            142.    Defendants willfully failed to pay all final wages on time to employees who
                                                                                          26    voluntarily resigned. Defendants were made aware of each terminated employee’s preference with
                                                                                          27    respect to an election of whether to receive final wages by tender in person or by delivery. Those
                                                                                          28
                                                                                                                                                  -26-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 27 of 39



                                                                                           1    who elected to receive tender in person were present at the workplace to collect payment.

                                                                                           2    Accordingly, California Labor Code section 202 has been satisfied.

                                                                                           3             143.    Plaintiff and Class Members are not exempt from these requirements of the

                                                                                           4    Employment Laws and Regulations.

                                                                                           5             144.    Based on Defendants’ conduct as alleged herein, Defendants are liable for statutory

                                                                                           6    penalties pursuant to California Labor Code section 203 and other applicable provision of the
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    Employment Laws and Regulations in amounts to be established at trial, as well as attorneys’ fees
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    and costs, pursuant to statute.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9                                    ELEVENTH CAUSE OF ACTION
                                                                                          10                          FAILURE TO MAINTAIN ACCURATE RECORDS
                                                                                                                                     (Lab. Code §§ 1174, 1174.5)
ILG Legal Office, P.C.




                                                                                          11                    (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                          12             145.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          13    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          14             146.    California Labor Code section 1174(d) provides:
                                                                                          15             Every person employing labor in this state shall … [k]eep, at a central location in
                                                                                          16             the state ... payroll records showing the hours worked daily by and the wages paid
                                                                                                         to ... employees.... These records shall be kept in accordance with rules established
                                                                                          17             for this purpose by the commission, but in any case shall be kept on file for not
                                                                                                         less than two years.
                                                                                          18             147.    Defendants failed to maintain accurate records of the hours worked and the wages
                                                                                          19    paid to Plaintiff and Class Members. Defendants did not employ policies, procedures, and
                                                                                          20    practices to track Plaintiff’s and Class Members’ hours.
                                                                                          21             148.    Plaintiff and Class Members were injured by Defendants’ failure to maintain
                                                                                          22    accurate records, because, as alleged above, Plaintiff and Class Members did not receive pay for
                                                                                          23    all hours worked, and thus suffered monetary damages due to Defendants’ policies described
                                                                                          24    above.
                                                                                          25             149.    Plaintiff and Class Members are not exempt from the requirements of the
                                                                                          26    Employment Laws and Regulations.
                                                                                          27
                                                                                          28
                                                                                                                                                  -27-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 28 of 39



                                                                                           1            150.    Based on Defendants’ conduct as alleged herein, Defendants are liable for damages

                                                                                           2    and statutory penalties pursuant to California Labor Code sections 1174, 1174.5, and other

                                                                                           3    applicable provisions of the Employment Laws and Regulations in amounts to be established at

                                                                                           4    trial, as well as attorneys’ fees and costs, pursuant to statute.

                                                                                           5                                   TWELFTH CAUSE OF ACTION
                                                                                           6                    FAILURE TO FURNISH WAGE AND HOUR STATEMENTS
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                                                   (Lab. Code §§ 226(e), 226.3)
                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                               (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                           8            151.    Plaintiff incorporates in this cause of action each and every allegation of the
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          10            152.    California Labor Code section 226(a) provides:
ILG Legal Office, P.C.




                                                                                          11
                                                                                                        Every employer shall, semimonthly or at the time of each payment of wages,
                                                                                          12            furnish each of his/her/their employees, either as a detachable part of the check,
                                                                                                        draft, or voucher paying the employee’s wages, or separately when wages are paid
                                                                                          13            by personal check or cash, an accurate itemized statement in writing showing (1)
                                                                                          14            gross wages earned, (2) total hours worked by the employee, except for any
                                                                                                        employee whose compensation is solely based on a salary and who is exempt from
                                                                                          15            payment of overtime under subdivision (a) of Section 515 or any applicable order
                                                                                                        of the Industrial Welfare Commission, (3) the number of piece-rate units earned
                                                                                          16            and any applicable piece rate if the employee is paid on a piece-rate basis, (4) all
                                                                                          17            deductions, provided that all deductions made on written orders of the employee
                                                                                                        may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive
                                                                                          18            dates of the period for which the employee is paid, (7) the name of the employee
                                                                                                        and his/her/their social security number, except that by January 1, 2008, only the
                                                                                          19
                                                                                                        last four digits of his/her/their social security number or an employee identification
                                                                                          20            number other than a social security number may be shown on an itemized
                                                                                                        statement, (8) the name and address of the legal entity that is the employer, and (9)
                                                                                          21            all applicable hourly rates in effect during the pay period and the corresponding
                                                                                                        number of hours worked at each hourly rate by the employee. The deductions made
                                                                                          22
                                                                                                        from payment of wages shall be recorded in ink or other indelible form, properly
                                                                                          23            dated, showing the month, day, and year, and a copy of the statement and the record
                                                                                                        of the deductions shall be kept on file by the employer for at least three years at
                                                                                          24            the place of employment or at a central location within the State of California.
                                                                                          25            153.    California Labor Code section 226(e)(1) provides:
                                                                                          26
                                                                                                        An employee suffering injury as a result of a knowing and intentional failure by
                                                                                          27            an employer to comply with subdivision (a) is entitled to recover the greater of all
                                                                                                        actual damages or fifty dollars ($50) for the initial pay period in which a violation
                                                                                          28            occurs and one hundred dollars ($100) per employee for each violation in a
                                                                                                                                                -28-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 29 of 39


                                                                                                       subsequent pay period, not to exceed an aggregate penalty of four thousand dollars
                                                                                           1           ($4,000), and is entitled to an award of costs and reasonable attorney’s fees.
                                                                                           2           154.    California Labor Code section 226(e)(2) provides:
                                                                                           3
                                                                                                       (A) An employee is deemed to suffer injury for purposes of this subdivision if the
                                                                                           4           employer fails to provide a wage statement.
                                                                                                       (B) An employee is deemed to suffer injury for purposes of this subdivision if the
                                                                                           5           employer fails to provide accurate and complete information as required by any
                                                                                           6           one or more of items (1) to (9), inclusive, of subdivision (a) and the employee
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                       cannot promptly and easily determine from the wage statement alone one or more
                                                                                           7           of the following:
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                       (i) The amount of the gross wages or net wages paid to the employee during the
                                                                                           8
                                                                                                       pay period or any of the other information required to be provided on the itemized
                                                                                                       wage statement pursuant to items (2) to (4), inclusive, (6), and (9) of subdivision
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                       (a).
                                                                                          10           (ii) Which deductions the employer made from gross wages to determine the net
                                                                                                       wages paid to the employee during the pay period. Nothing in this subdivision
ILG Legal Office, P.C.




                                                                                          11
                                                                                                       alters the ability of the employer to aggregate deductions consistent with the
                                                                                          12           requirements of item (4) of subdivision (a).
                                                                                                       (iii) The name and address of the employer and, if the employer is a farm labor
                                                                                          13           contractor, as defined in subdivision (b) of Section 1682, the name and address of
                                                                                          14           the legal entity that secured the services of the employer during the pay period.
                                                                                                       (iv) The name of the employee and only the last four digits of his/her/their social
                                                                                          15           security number or an employee identification number other than a social security
                                                                                                       number.
                                                                                          16
                                                                                                       155.    California Labor Code section 1174(d) provides:
                                                                                          17
                                                                                          18           Every person employing labor in this state shall . . . [k]eep, at a central location in
                                                                                                       the state . . . payroll records showing the hours worked daily by and the wages paid
                                                                                          19           to . . . employees employed at the respective plants or establishments. These
                                                                                                       records shall be kept in accordance with rules established for this purpose by the
                                                                                          20           commission, but in any case shall be kept on file for not less than three years. An
                                                                                          21           employer shall not prohibit an employee from maintaining a personal record of
                                                                                                       hours worked, or, if paid on a piece-rate basis, piece-rate units earned.
                                                                                          22
                                                                                                       156.    Defendants knowingly failed to provide Plaintiff and Class Members with timely
                                                                                          23
                                                                                                and accurate wage and hour statements showing the inclusive dates of the pay period, gross wages
                                                                                          24
                                                                                                earned, total hours worked, all deductions made, net wages earned, the name and address of the
                                                                                          25
                                                                                                legal entity employing them, all applicable hourly rates in effect during each pay period, and the
                                                                                          26
                                                                                                corresponding number of hours worked at each hourly rate. Plaintiff and Class Members in fact
                                                                                          27
                                                                                          28
                                                                                                                                                -29-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 30 of 39



                                                                                           1    never received accurate wage statements at all, as Defendants did not employ a timekeeping

                                                                                           2    system that actually tracked all hours their workers worked.

                                                                                           3           157.    Plaintiff and Class Members were injured by Defendants’ failure to provide

                                                                                           4    accurate wage statements, because, as alleged above, Plaintiff and Class Members could not

                                                                                           5    determine whether they were paid properly and/or did not receive pay for all hours worked, and

                                                                                           6    thus suffered monetary damages due to Defendants’ policies described above.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7           158.    Plaintiff and Class Members are not exempt from the requirements of the
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    Employment Laws and Regulations.
                                                                                                       159.    Based on Defendants’ conduct as alleged herein, Defendants are liable for damages
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    and statutory penalties pursuant to California Labor Code section 226, and other applicable
ILG Legal Office, P.C.




                                                                                          11    provisions of the Employment Laws and Regulations and other applicable provisions of the

                                                                                          12    Employment Laws and Regulations in amounts to be established at trial, as well as attorneys’ fees

                                                                                          13    and costs, pursuant to statute

                                                                                          14                           THIRTEENTH CAUSE OF ACTION
                                                                                          15              MISREPRESENTATION ABOUT EMPLOYMENT OPPORTUNITY
                                                                                                                                (Lab. Code §§ 970, 972)
                                                                                          16                   (On behalf of Plaintiff as an individual against Defendants)
                                                                                          17           160.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          18    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          19           161.    Labor Code section 970 provides that: “No person, or agent or officer thereof,
                                                                                          20    directly or indirectly, shall influence, persuade, or engage any person to change from one place to
                                                                                          21    another in this State or from any place outside to any place within the State, or from any place
                                                                                          22    within the State to any place outside, for the purpose of working in any branch of labor, through
                                                                                          23    or by means of knowingly false representations, whether spoken, written, or advertised in printed
                                                                                          24    form, concerning either: (a) The kind, character, or existence of such work; (b) The length of time
                                                                                          25    such work will last, or the compensation therefor; (c) The sanitary or housing conditions relating
                                                                                          26    to or surrounding the work; (d) The existence or nonexistence of any strike, lockout, or other labor
                                                                                          27    dispute affecting it and pending between the proposed employer and the persons then or last
                                                                                          28    engaged in the performance of the labor for which the employee is sought.”
                                                                                                                                              -30-
                                                                                                                         Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                  Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 31 of 39



                                                                                           1            162.    Labor Code section 971 provides that a person who violates Section 970 is “guilty

                                                                                           2    of a misdemeanor punishable by a fine of not less than fifty dollars ($50) nor more than one

                                                                                           3    thousand dollars ($1,000) or imprisonment for not more than six months or both.”

                                                                                           4            163.    Labor Code section 972 provides that “In addition to such criminal penalty, any

                                                                                           5    person, or agent or officer thereof who violates any provision of Section 970 is liable to the party

                                                                                           6    aggrieved, in a civil action, for double damages resulting from such misrepresentations. Such civil
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    action may be brought by an aggrieved person or his assigns or successors in interest, without
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    first establishing any criminal liability.”
                                                                                                        164.    Defendants will be liable for the damages caused by Defendants’ knowingly false
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    representation regarding the availability for employment. Defendants are liable under subsection
                                                                                                (a) for misrepresenting the “kind, character, or existence of such work.” Defendants are also liable
ILG Legal Office, P.C.




                                                                                          11
                                                                                          12    under subsection (b) for misrepresenting the “length of time such work will last, or the

                                                                                          13    compensation therefor.” Such a violation subjects Defendants to twice the actual damages. See

                                                                                          14    Labor Code § 972 (“liable to the party aggrieved, in a civil action, for double damages resulting

                                                                                          15    from such misrepresentations”).

                                                                                          16            165.    As a proximate result of Defendants’ wrongful acts, Plaintiff has suffered, and

                                                                                          17    continues to suffer, substantial losses incurred in seeking substitute employment and in earnings,

                                                                                          18    bonuses, deferred compensation, and other employment benefits; and has suffered, and continues

                                                                                          19    to suffer, emotional distress in an amount according to proof at the time of trial. Defendants,

                                                                                          20    through their officers, managing agents, and/or their supervisors, authorized, condoned and/or

                                                                                          21    ratified the unlawful conduct described herein above. By reason thereof, Plaintiff is entitled to an

                                                                                          22    award of punitive damages in an amount according to proof at the time of trial, as well as

                                                                                          23    attorneys’ fees and costs, pursuant to statute.

                                                                                          24
                                                                                          25
                                                                                                                            FOURTEENTH CAUSE OF ACTION
                                                                                          26
                                                                                                                          FAILURE TO PROVIDE SICK LEAVE
                                                                                          27                                        (Lab. Code §§ 246, 247.5)
                                                                                                                  (On behalf of Plaintiff as an individual against all Defendants)
                                                                                          28
                                                                                                                                                  -31-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 32 of 39



                                                                                           1              166.   Plaintiff incorporates in this cause of action each and every allegation of the

                                                                                           2    preceding paragraphs, with the same force and effect as though fully set forth herein.

                                                                                           3              167.   Jurisdiction is invoked in this court pursuant to the public policy and common law

                                                                                           4    of the State of California, pursuant to Labor Code sections 246 and 247.5.

                                                                                           5              168.   Labor Code section 246 requires that California employees who work at least 30

                                                                                           6    days within one year of starting employment must accrue paid sick leave. Such employees
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    generally must accrue at least one hour of sick leave for every thirty (30) hours worked. Exempt
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    employees are considered to work forty (40) hours weekly for purposes of sick leave accrual under
                                                                                                Labor Code section 246.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10              169.   Labor Code section 247.5 requires that the employer maintain records for at least
ILG Legal Office, P.C.




                                                                                          11    three years of sick leave that has accrued and sick leave that has been used.

                                                                                          12              170.   Defendants did not provide sick leave in compliance with Section 246. Moreover,

                                                                                          13    Defendants did not maintain accurate records of accrued and used sick leave.

                                                                                          14              171.   Plaintiff is informed and believes and, based thereon, alleges that Defendants,

                                                                                          15    including the Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited,

                                                                                          16    compelled, coerced, or conspired to commit one or more of the acts alleged in this Cause of

                                                                                          17    Action.

                                                                                          18              172.   As a proximate result of Defendants’ wrongful acts, Plaintiff has suffered, and

                                                                                          19    continues to suffer, substantial losses, entitling Plaintiff to recover for unpaid sick leave and other

                                                                                          20    compensatory damages.

                                                                                          21              173.   Defendants, through their officers, managing agents, and/or their supervisors,

                                                                                          22    authorized, condoned and/or ratified the unlawful conduct described herein above. By reason

                                                                                          23    thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at

                                                                                          24    the time of trial, as well as attorneys’ fees and costs, pursuant to statute

                                                                                          25
                                                                                          26
                                                                                                                               FIFTEENTH CAUSE OF ACTION
                                                                                          27                                         FRAUD AND DECEIT
                                                                                                                             (Civ. Code §§ 1571-1574 and 1709-1710)
                                                                                          28
                                                                                                                                                  -32-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 33 of 39


                                                                                                                 (On behalf of Plaintiff as an individual against all Defendants)
                                                                                           1
                                                                                                       174.     Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                           2
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                           3
                                                                                                       175.     California Civil Code section 1571 provides that fraud may be actual or
                                                                                           4
                                                                                                constructive.
                                                                                           5
                                                                                                       176.     California Civil Code section 1572 provides: “Actual fraud, within the meaning of
                                                                                           6
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                this Chapter, consists in any of the following acts, committed by a party to the contract, or with
                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                his connivance, with intent to deceive another party thereto, or to induce him to enter into the
                                                                                           8
                                                                                                contract: 1. The suggestion, as a fact, of that which is not true, by one who does not believe it to
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                be true; 2. The positive assertion, in a manner not warranted by the information of the person
                                                                                          10
                                                                                                making it, of that which is not true, though he believes it to be true; 3. The suppression of that
ILG Legal Office, P.C.




                                                                                          11
                                                                                                which is true, by one having knowledge or belief of the fact; 4. A promise made without any
                                                                                          12
                                                                                                intention of performing it; or, 5. Any other act fitted to deceive.” California Civil Code section
                                                                                          13
                                                                                                1574 adds that actual fraud is always a question of fact.
                                                                                          14
                                                                                                       177.     California Civil Code section 1573 provides: “Constructive fraud consists: 1. In
                                                                                          15
                                                                                                any breach of duty which, without an actually fraudulent intent, gains an advantage to the person
                                                                                          16
                                                                                                in fault, or any one claiming under him, by misleading another to his prejudice, or to the prejudice
                                                                                          17
                                                                                                of any one claiming under him; or, 2. In any such act or omission as the law specially declares to
                                                                                          18
                                                                                                be fraudulent, without respect to actual fraud.”
                                                                                          19
                                                                                                       178.     California Civil Code sections 1709 and 1710 define deceit.
                                                                                          20
                                                                                                       179.     California Civil Code section 1709 provides: “One who willfully deceives another
                                                                                          21
                                                                                                with intent to induce him to alter his position to his injury or risk, is liable for any damage which
                                                                                          22
                                                                                                he thereby suffers.”
                                                                                          23
                                                                                                       180.     California Civil Code section 1710 provides: “A deceit, within the meaning of the
                                                                                          24
                                                                                                last section, is either: 1. The suggestion, as a fact, of that which is not true, by one who does not
                                                                                          25
                                                                                                believe it to be true; 2. The assertion, as a fact, of that which is not true, by one who has no
                                                                                          26
                                                                                                reasonable ground for believing it to be true; 3. The suppression of a fact, by one who is bound to
                                                                                          27
                                                                                          28
                                                                                                                                                 -33-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 34 of 39



                                                                                           1    disclose it, or who gives information of other facts which are likely to mislead for want of

                                                                                           2    communication of that fact; or, 4. A promise, made without any intention of performing it.”

                                                                                           3            181.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious

                                                                                           4    Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

                                                                                           5    or conspired to commit one or more of the acts alleged in this Cause of Action.

                                                                                           6            182.    Defendants represented to Ms. Patel that they would indemnify her for automobile
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7    accidents she suffered while in the course and scope of Defendants’ employment.
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8            183.    However, Defendants never intended to honor those promises. Instead, Defendants
                                                                                                knowingly misled Plaintiff in order to induce Plaintiff to work as a Transportation Driver for
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    Defendants. As a result, Plaintiff decided to work as a Transportation Driver for Defendants,
ILG Legal Office, P.C.




                                                                                          11    cutting off other opportunities.
                                                                                          12            184.    As a direct and proximate result of Defendants’ conduct, Plaintiff sustained

                                                                                          13    damages, including monetary losses and the loss of alternative opportunities which were foregone
                                                                                          14    in order to contract with Defendants. Plaintiff has also suffered harm to her reputation, mental
                                                                                          15    anguish, embarrassment, humiliation, and other emotional distress and/or medical and related

                                                                                          16    expenses in an amount to be established at trial. As a result of this wrongful conduct, Plaintiff is

                                                                                          17    entitled to attorneys’ fees, costs, and injunctive relief.

                                                                                          18            185.    Defendants, through their officers, managing agents, and/or their supervisors,
                                                                                          19    authorized, condoned and/or ratified the unlawful conduct described herein above. By reason

                                                                                          20    thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at
                                                                                          21    the time of trial, as well as attorneys’ fees and costs, pursuant to statute.
                                                                                          22            186.    Moreover, in that, at all times referenced herein, Defendants intended to cause or
                                                                                          23    acted with reckless disregard of the probability of causing injury to Plaintiff and, because said
                                                                                          24    Defendants were guilty of oppressive, fraudulent, and/or malicious conduct, Plaintiff is entitled
                                                                                          25    to an award of exemplary or punitive damages in an amount adequate to deter such conduct in the
                                                                                          26    future, in addition to attorneys’ fees and costs.
                                                                                          27
                                                                                          28                                   SIXTEENTH CAUSE OF ACTION
                                                                                                                                                  -34-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 35 of 39


                                                                                                                                 BREACH OF CONTRACT
                                                                                           1                     (On behalf of Plaintiff as an individual against all Defendants)
                                                                                           2           187.    Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                           3    preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                           4           188.    To recover damages from for breach of contract, a plaintiff must prove all of the
                                                                                           5    following: 1. That the parties formed a contract; 2. That plaintiff did all, or substantially all, of
                                                                                           6    the significant things that the contract required him to do or was otherwise excused; 3. That all
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                conditions required by the contract for the defendant’s performance occurred or were excused;
                                                                                           8    and 4. That defendant did something or failed to do something that violates the contract. See CACI
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9    No. 303.
                                                                                          10           189.    According to Labor Code § 2750, “the contract of employment is a contract by
ILG Legal Office, P.C.




                                                                                          11    which one, who is called the employer, engages another, who is called the employee, to do
                                                                                          12    something for the benefit of the employer or a third person.” Plaintiff and Defendants entered into
                                                                                          13    a contract upon hire and throughout the term of Plaintiff’s employment. The contract was in
                                                                                          14    writing and oral and implied-in-fact and provided that Plaintiff’s employment would be secure
                                                                                          15    for as long as her respective performance was satisfactory, that Plaintiff would not be terminated
                                                                                          16    without good cause, and that Plaintiff would earn agreed-upon wages and fringe benefits. Plaintiff
                                                                                          17    undertook and continued employment and duly performed all of the conditions of the employment
                                                                                          18    agreement to be performed by her until prevented by Defendants from further performance.
                                                                                          19    Plaintiff had, at all times, been ready, willing and able to perform all of the conditions of the
                                                                                          20    agreement to be performed by her. Furthermore, ambiguous language in a contract shall be
                                                                                          21    construed against party who caused uncertainty to exist, if ambiguity is not eliminated by
                                                                                          22    interpreting ambiguous provisions in sense that promisor believed the promisee understood them
                                                                                          23    at time of formation. Civil Code §§ 1649, 1654.
                                                                                          24           190.    On or about April 4, 2018, Defendants breached the employment agreement by
                                                                                          25    discharging Plaintiff without good cause and despite her continued satisfactory performance and
                                                                                          26    again on or about April 11, 2018 when it refused to provide insurance coverage when Plaintiff
                                                                                          27    was in an accident.
                                                                                          28
                                                                                                                                                 -35-
                                                                                                                            Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                    Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 36 of 39



                                                                                           1            191.    Plaintiff suffered damages legally caused by the breach of contract as described in

                                                                                           2    this Complaint, all paragraphs of which are incorporated here to the extent pertinent as if set forth

                                                                                           3    here in full.

                                                                                           4            192.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious

                                                                                           5    Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

                                                                                           6    or conspired to commit one or more of the acts alleged in this Cause of Action.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7            193.    As a direct and proximate result of Defendants’ conduct, Plaintiff sustained
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8    damages, including, but not limited to, monetary losses, missed opportunities, harm to her
                                                                                                reputation, mental anguish, embarrassment, humiliation, and other emotional distress and/or
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10    medical and related expenses in an amount to be established at trial. As a result of this wrongful
ILG Legal Office, P.C.




                                                                                          11    conduct, Plaintiff is entitled to attorneys’ fees, costs, and injunctive relief.

                                                                                          12
                                                                                                                           SEVENTEENTH CAUSE OF ACTION
                                                                                          13      BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                                                                                          14        (On behalf of Plaintiff as an individual/and all Class Members against all Defendants)
                                                                                                      194. Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                          15
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                          16
                                                                                                        195.    The agreement referred to above contained an implied covenant of good faith and
                                                                                          17
                                                                                                fair dealing, which obligated Defendants to perform the terms and conditions of the agreement
                                                                                          18
                                                                                                fairly and in good faith and to refrain from doing any act that would prevent or impede Plaintiff
                                                                                          19
                                                                                                from performing any or all of the conditions of the agreement that they agreed to perform, or any
                                                                                          20
                                                                                                act that would deprive Plaintiff of the benefits of the agreement.
                                                                                          21
                                                                                                        196.    Plaintiff worked for Defendants and reasonably relied on the provisions of the
                                                                                          22
                                                                                                personnel manual regarding the causes for which employees could be written up or discharged
                                                                                          23
                                                                                                and the procedures set forth for such corrective action including terminations for the expectation
                                                                                          24
                                                                                                that Defendants would apply its policies even-handedly to afford Plaintiff the protections of those
                                                                                          25
                                                                                                procedures if Defendants believed there was cause to take corrective action against Plaintiff,
                                                                                          26
                                                                                                including termination. Nonetheless, Defendants failed to follow the agreed-upon terms of the
                                                                                          27
                                                                                                bargain and, instead, Defendants summarily terminated Plaintiff’s employment. Defendants
                                                                                          28
                                                                                                                                                  -36-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 37 of 39



                                                                                           1    breached the implied covenant of good faith and fair dealing under the contract by discharging

                                                                                           2    Plaintiff intentionally, without just or probable cause, in bad faith and for reasons extraneous to

                                                                                           3    the contract. Such motives were retaliatory in nature and extraneous to the employment

                                                                                           4    relationship and were intended to deprive Plaintiff of the benefits thereof. Defendants further

                                                                                           5    breached the implied covenant of good faith and fair dealing by violating and failing to follow its

                                                                                           6    own personnel policies and past practices before discharge.
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7            197.    Plaintiff performed all the duties and conditions of the contract.
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8            198.    Defendants knew that Plaintiff had fulfilled all of her duties and conditions under
                                                                                                the contract.
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10            199.    Defendants further breached the implied covenant of good faith and fair dealing
ILG Legal Office, P.C.




                                                                                          11    by violating and failing to follow the terms of the contract.

                                                                                          12            200.    As a proximate result of Defendants’ breach of the implied covenant of good faith

                                                                                          13    and fair dealing, Plaintiff has suffered, and continues to suffer, monetary losses and other damage

                                                                                          14    in an amount to be established at trial. As a further proximate result of Defendants’ breach of the

                                                                                          15    implied covenant of good faith and fair dealing, Plaintiff has incurred reasonable attorney’s fees

                                                                                          16    in attempting to secure the benefits owed to them under the employment contract

                                                                                          17            201.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious

                                                                                          18    Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

                                                                                          19    or conspired to commit one or more of the acts alleged in this Cause of Action.

                                                                                          20            202.    As a direct and proximate result of Defendants’ conduct, Plaintiff sustained

                                                                                          21    damages, including, but not limited to, loss of earnings and earning potential, opportunities and

                                                                                          22    other benefits of employment and employment opportunities and harm to her reputation, mental

                                                                                          23    anguish, embarrassment, humiliation, other emotional distress, and medical and related expenses

                                                                                          24    in an amount to be established at trial. As a result of this wrongful conduct, Plaintiff is entitled to

                                                                                          25    attorneys’ fees, costs, and injunctive relief.

                                                                                          26
                                                                                                                         EIGHTEENTH CAUSE OF ACTION
                                                                                          27
                                                                                                                  LABOR CODE PRIVATE ATTORNEY GENERAL ACT
                                                                                          28                                 (Lab. Code §§ 2698 et seq.)
                                                                                                                                                  -37-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 38 of 39


                                                                                                              (On behalf of Plaintiff and all Class Members against all Defendants)
                                                                                           1
                                                                                                        1.      Plaintiff incorporates in this cause of action each and every allegation of the
                                                                                           2
                                                                                                preceding paragraphs, with the same force and effect as though fully set forth herein.
                                                                                           3
                                                                                                        2.      Plaintiff provided written notice by certified mail to the Labor and Workforce
                                                                                           4
                                                                                                Development Agency of the specific provisions of this code alleged to have been violated as
                                                                                           5
                                                                                                required by Labor Code section 2699.3. More than sixty-five days have passed with no response.
                                                                                           6
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                                As a result, Plaintiff may now commence a civil action pursuant to Labor Code section 2699.
                                                                                           7
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                                        3.      The policies, acts and practices heretofore described violate the applicable Labor
                                                                                           8
                                                                                                Code sections listed in Labor Code section 2699.5 and thereby give rise to statutory penalties as
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                                a result of such conduct. Plaintiff and Class Members, as aggrieved employees, hereby seek
                                                                                          10
                                                                                                recovery of civil penalties as prescribed by the Labor Code Private Attorney General Act of 2004
ILG Legal Office, P.C.




                                                                                          11
                                                                                                on behalf of themselves and all other aggrieved employees against whom one or more of the
                                                                                          12
                                                                                                aforementioned violations of the Labor Code was committed and other applicable provisions of
                                                                                          13
                                                                                                the Employment Laws and Regulations in amounts to be established at trial, as well as attorneys’
                                                                                          14
                                                                                                fees and costs, pursuant to statute.
                                                                                          15
                                                                                                                                           JURY DEMAND
                                                                                          16
                                                                                                        Plaintiff hereby demands a jury trial on all issues and causes of action.
                                                                                          17
                                                                                                                                       PRAYER FOR RELIEF
                                                                                          18
                                                                                                        Wherefore, Plaintiff prays for the following forms of relief, individually and on behalf of
                                                                                          19
                                                                                                all others similarly situated:
                                                                                          20
                                                                                                        1.      Certification of this action as a class action on behalf of the classes defined herein
                                                                                          21
                                                                                                                and designation of Plaintiff as representative of the classes and her counsel as
                                                                                          22
                                                                                                                counsel for the classes;
                                                                                          23
                                                                                                        2.      For penalties, including civil penalties, pursuant to all provisions of the Labor
                                                                                          24
                                                                                                                Code referenced herein which provide for penalties as a result of the conduct
                                                                                          25
                                                                                                                alleged herein;
                                                                                          26
                                                                                                        3.      For costs of suit incurred herein and attorneys’ fees pursuant to the statutes cited
                                                                                          27
                                                                                                                herein;
                                                                                          28
                                                                                                                                                  -38-
                                                                                                                             Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                     Third Amended Complaint
                                                                                               Case 1:19-cv-01478-DAD-SAB Document 20 Filed 01/27/20 Page 39 of 39



                                                                                           1           4.     For compensatory damages;

                                                                                           2           5.     Compensation for all hours worked but not paid;

                                                                                           3           6.     For general damages in amounts according to proof and in no event in an amount

                                                                                           4                  less than the jurisdictional limit of this court;

                                                                                           5           7.     For special damages according to proof;

                                                                                           6           8.     For punitive damages where allowed by law;
                         156 South Spruce Ave, Unit 206A, South San Francisco, CA 94080




                                                                                           7           9.     For restitution of all monies due to Plaintiff from the unlawful business practices
                            555 California Street, Suite 4925, San Francisco, CA 94104




                                                                                           8                  of Defendants;
                                                                                                       10.    For declaratory relief;
                                    Tel: (415) 580-2574 Fax: (415) 735-3454




                                                                                           9
                                                                                          10           11.    For pre-judgment and post-judgment interest as provided by law; and
ILG Legal Office, P.C.




                                                                                          11           12.    For such other and further relief as this Court deems just and proper.

                                                                                          12
                                                                                          13
                                                                                          14
                                                                                                                                              Respectfully submitted,
                                                                                          15
                                                                                                Date: January 27, 2020                        ILG Legal Office, P.C.
                                                                                          16
                                                                                          17
                                                                                                                                              _________________________
                                                                                          18                                                  Stephen Noel Ilg
                                                                                          19                                                  Attorneys for Plaintiffs
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                                -39-
                                                                                                                           Patel, et al. v. LogistiCare Solutions, et al.
                                                                                                                                   Third Amended Complaint
